UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6620


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LUIS BERNAL AREYANES, a/k/a Luis Alberto Areyanes Bernal, a/k/a Luis
Alberto Bernal Areyanes,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-cr-00149-D-2)


Submitted: October 26, 2018                                   Decided: October 31, 2018


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis Bernal Areyanes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luis Bernal Areyanes appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. After reviewing the record

and the court’s order, we conclude that the court did not abuse its discretion. See United

States v. Peters, 843 F.3d 572, 577 (4th Cir. 2016), cert. denied, 137 S. Ct. 2267 (2017)

(stating standard of review).    Accordingly, we affirm the court’s order and deny

Areyanes’ motion to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2